EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with W. Keeley on 25 February 2021.

The application has been amended as follows: 
Claim 1, line 12, please change “the last portion” to --a portion--.
Claim 3, line 1, after “marking livestock” please insert --of claim 1--.
Claim 6, line 9, please change “the cylindrical tool” to --the cylindrical form--.
Claim 7, line 9, please change “the cylindrical tool” to --the cylindrical form--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a tool capable of marking livestock including cylindrical form having an outside diameter equal to the outside diameter of a cylindrical volume of pigment, the cylindrical form engaged end-to-end with the cylindrical volume of pigment, a semi-rigid tube that is a sheath having a vertical split and an inside diameter equal to the outside diameter of the cylindrical volume of pigment, in combination with the other claimed elements.
Regarding claim 6, the prior art of record does not disclose or suggest a tool capable of marking livestock including cylindrical form engaged with a cylindrical volume of pigment, at least a first and second cylindrical sheath, a second cylindrical sheath inner surface is removably engaged with the cylindrical volume of pigment and the cylindrical form and an inner surface removably engaged and coaxial with the cylindrical form, in combination with the other claimed elements.
Regarding claim 7, the prior art of record does not disclose or suggest a tool capable of marking livestock including cylindrical form engaged with a cylindrical volume of pigment, at least a first and second helical sheath having a vertical split and an inner surface removably engaged and coaxial with the cylindrical form, in combination with the other claimed elements.
The closest prior art includes Hetzel (US 2004/0071491A1) that discloses a marking instrument having a cylindrical form engaged with a volume of pigment, however, Hetzel does not disclose that the cylindrical form extends end-to-end or a semi-rigid sheath. Landers (US 2019/0118572A1), Reed et al. (US 6,357,944) and Vogt (US 2,870,740) disclose holders and protectors that are cylindrical or helical. The helical wrapping does not include a vertical split but Reed and Vogt disclose vertical splits.  There is no motivation to combine Reed or Vogt with Hetzel since the combination would not disclose that the sheath has an inside diameter equal to the outside diameter of the cylindrical volume of pigment when combined with a cylindrical form. There is no combination teaching a second cylindrical sheath having an inner surface that is removably engaged with the cylindrical volume of pigment and a cylindrical form. Michel Bodie (US 2019/0092085A1) discloses a writing utensil with a cylindrical form and sheath on its .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771